UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q (X) Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2011 or () Transition report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the transition period from 0-23863 (Commission File Number) PEOPLES FINANCIAL SERVICES CORP. (Exact name of registrant as specified in its charter) Pennsylvania 23-2391852 (State of incorporation) (IRS Employer ID Number) 82 Franklin Avenue, Hallstead, PA (Address of principal executive offices) (Zip code) (570) 879-2175 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months or for such shorter period that the registrant was required to submit and post such files.Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company as defined in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filerX Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes No X APPLICABLE ONLY TO CORPORATE REGISTRANTS: Indicate the number of shares outstanding of the registrant’s common stock, as of the latest practicable date: 3,147,481 at April 30, 2011. PEOPLES FINANCIAL SERVICES CORP. PEOPLES FINANCIAL SERVICES CORP. FORM 10-Q For the Quarter Ended March 31, 2011 Contents Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets at 3 March 31, 2011 and December 31, 2010 Consolidated Statements of Income and Comprehensive Income 4 for the Three Months Ended March 31, 2011 and 2010 Consolidated Statements of Changes in Stockholders’ Equity 5 for the Three Months Ended March 31, 2011 and 2010 Consolidated Statements of Cash Flows 6 for the Three Months Ended March 31, 2011 and 2010 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of 24 Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 PART II OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults upon Senior Securities 38 Item 4. Removed and Reserved 38 Item 5. Other Information 38 Item 6. Exhibits 39 Signatures 40 PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Dollars in thousands, except per share data) ASSETS: March 31, 2011 December 31, 2010 Cash and due from banks $ $ Interest-bearing balances with banks Federal funds sold Investment securities available-for-sale Loans held for sale 30 Loans, net Less:allowance for loan losses Net loans Premises and equipment, net Accrued interest receivable Other assets Total assets $ $ LIABILITIES: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Short-term borrowings Long-term debt Accrued interest payable Other liabilities Total liabilities STOCKHOLDERS' EQUITY: Common stock, par value $2.00, authorized 12,500,000 shares, issued 3,341,251 shares Capital surplus Retained earnings Accumulated other comprehensive loss ) ) Less:Treasury stock, at cost, held: March 31, 2011, 197,970 shares; December 31, 2010, 199,520 Total stockholders' equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements 3 PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) (Dollars in thousands, except per share data) Three Months Ended March 31, 2011 March 31, 2010 INTEREST INCOME: Interest and fees on loans: Taxable $ $ Tax-exempt Interest and dividends on investment securities available-for-sale: Taxable Tax-exempt Dividends 9 13 Interest on interest-bearing balances with banks 2 1 Interest on federal funds sold 2 4 Total interest income IINTEREST EXPENSE: Interest on deposits Interest on short-term borrowings 86 71 Interest on long-term debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses NONINTEREST INCOME: Service charges, fees and commissions Wealth management income 60 Mortgage banking income 48 77 Net gains on sale of investment securities available-for-sale 10 22 Other than temporary investment securities impairment ) Total noninterest income NONINTEREST EXPENSE: Salaries and employee benefits expense Net occupancy and equipment expense Other expenses Total noninterest expense Income before income taxes Provision for income tax expense Net income O OTHER COMPREHENSIVE INCOME: Unrealized holding gains on investment securities available-for-sale Reclassification adjustment for gains included in net income ) ) Reclassification adjustment for other than temporary impairment charges 84 Income tax expense related to other comprehensive income Other comprehensive income, net of income taxes Comprehensive income $ $ P PER SHARE DATA: Net income $ $ Cash dividends declared $ $ Average common shares outstanding See Notes to Consolidated Financial Statements 4 PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (UNAUDITED) (Dollars in thousands, except per share data) Common Stock Capital Surplus Retained Earnings Accumulated Other Comprehensive Loss Treasury Stock Total Balance, December 31, 2010 $ ) $ ) $ Net income Other comprehensive income, net of income taxes Cash dividends declared:$0.20 per share ) ) Treasury stock issued:1,550 shares 4 28 32 Balance, March 31, 2011 $ ) $ ) $ Balance, December 31, 2009 $ ) $ ) $ Net income Other comprehensive income, net of income taxes Cash dividends declared:$0.19 per share ) ) Treasury stock issued:650 shares 2 12 14 Balance, March 31, 2010 $ ) $ ) $ See Notes to Consolidated Financial Statements 5 PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Dollars in thousands, except per share data) Three Months Ended March 31, 2011 March 31, 2010 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for loan losses Loss on sale of equipment 1 Net amortization of available for sale securities 96 35 Amortization of deferred loan costs 49 57 Gain on sales of available for sale securities ) ) Other than temporary security impairment 84 Proceeds from the sale of loans originated for sale Net gain on sale of loans originated for sale ) ) Loans originated for sale ) ) Net earnings on investment in life insurance ) ) Gain from investment in life insurance ) Net change in: Accrued interest receivable ) ) Other assets ) Accrued interest payable 87 24 Other liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sale of available for sale securities Proceeds from maturities of and principal repayments on available for sale securities Purchase of available for sale securities ) Net increase in loans ) ) Purchase of premises and equipment ) ) Proceeds from investment in life insurance Purchase of investment in life insurance ) Proceeds from sale of other real estate Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Cash dividends paid ) ) Increase in deposits Repayment of long-term borrowings ) ) Net increase (decrease) in short-term borrowings ) Issuance of common stock 32 14 Net cash provided by financing activities Net increase in cash and cash equivalents CASH AND CASH EQUIVALENTS, BEGINNING OF YEAR CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES Cash paid during the period for: Interest $ $ Income taxes $ $ ) Noncash items: Transfers of loans to other real estate owned $ See Notes to Consolidated Financial Statements 6 PEOPLES FINANCIAL SERVICES CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share data) NOTE 1.BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements ofPeoples Financial Services Corp, and subsidiaries (collectively, the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article10-01 of RegulationS-X. In the opinion of management, all normal recurring adjustments necessary for a fair presentation of the financial position and results of operations for the periods presented have been included. All significant intercompany balances and transactions have been eliminated in consolidation. Prior-period amounts are reclassified when necessary to conform with the current year’s presentation. These reclassifications did not have any effect on the operating results or financial position of the Company. The operating results and financial position of the Company for the three months ended and as of March 31, 2011, are not necessarily indicative of the results of operations and financial position that may be expected in the future. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported periods. Actual results could differ from those estimates. For additional information and disclosures required under GAAP, reference is made to the Company’s Annual Report on Form 10-K for the period ended December31, 2010. In preparing these consolidated financial statements, the Company evaluated the events and transactions that occurred after March 31, 2011 through the date these consolidated financial statements were issued. NOTE 2.EARNINGS PER SHARE The following table sets forth the computation of basic and diluted earnings per share: Net Income Average Common Shares Outstanding EPS March 31, 2011: Basic EPS $ $ Diluted EPS $ $ March 31, 2010: Basic EPS $ $ Diluted EPS $ $ Stock options for 9,650 and 17,228 shares of common stock were not considered in computing diluted earnings per share for the three months ended March 31, 2011 and 2010, respectively, because they were antidilutive. 7 PEOPLES FINANCIAL SERVICES CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share data) NOTE 3.INVESTMENT SECURITIES AVAILABLE-FOR-SALE At March 31, 2011 and December 31, 2010, the amortized cost and fair values of securities available-for-sale are as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value March 31, 2011 U.S. Government agencies and sponsored enterprises $ Obligations of state and political subdivisions Taxable obligations of state and political subdivisions Corporate debt securities Mortgage-backed securities-residential 81 Preferred equity securities 54 Common equity securities 66 Restricted Stock Total $ December 31, 2010 U.S. Government agencies and sponsored enterprises $ Obligations of state and political subdivisions Taxable obligations of state and political subdivisions Corporate debt securities Mortgage-backed securities-residential 85 97 Preferred equity securities 54 54 Common equity securities Restricted Stock Total $ 8 PEOPLES FINANCIAL SERVICES CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share data) NOTE 3.INVESTMENT SECURITIES AVAILABLE-FOR-SALE (Continued) The amortized cost and fair value of securities as of March 31, 2011, by contractual maturity, are shown below.Expected maturities may differ from contractual maturities because borrowers may have the right to prepay obligations with or without any penalties. Amortized Cost Fair Value Due in one year or less $ $ Due after one year through five years Due after five years through ten years Due after ten years Mortgage-backed securities-residential Equity securities Restricted stock Total $ $ Securities with a carrying value of $79,194 and $84,281 at March 31, 2011 and December31, 2010, respectively, were pledged to secure public deposits and repurchase agreements as required or permitted by law. 9 PEOPLES FINANCIAL SERVICES CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share data) NOTE 3.INVESTMENT SECURITIES AVAILABLE-FOR-SALE (Continued) The following tables show the Company’s investments’ gross unrealized losses and fair value, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position at March 31, 2011 and December31, 2010: March 31, 2011: Less Than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses US Govt./Agency $ Obligations of state and political subdivisions $ $ Taxable obligations of state and political subdivisions 64 Corporate debt securities Mortgage-backed securities-residential Common equity securities 66 66 $ December 31, 2010: Less Than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses US Govt./Agency $ Obligations of state and political subdivisions $ $ Taxable obligations of state and political subdivisions 63 Corporate debt securities Mortgage-backed securities-residential 97 97 Common equity securities $ 10 PEOPLES FINANCIAL SERVICES CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share data) NOTE 3.INVESTMENT SECURITIES AVAILABLE-FOR-SALE (Continued) At March 31, 2011, the securities portfolio contained four (all less than 12 months) agency securities with an unrealized loss of $115, 65 (57 less than 12 months, eight greater than 12 months) obligations of state and political subdivisions with unrealizedlosses totaling $1,397, two (both greater than 12 months) corporate debt securities with unrealized losses of $311, five (all less than 12 months) mortgage-backed securities with unrealized losses of $105, and six (all greater than 12 months) common equity securities with unrealized losses of $66. Management does not consider the unrealized losses, as a result of changes in interest rates, to be other-than-temporary impairment (“OTTI”) based on historical evidence that indicates the cost of these securities is recoverable within a reasonable period of time in relation to normal cyclical changes in the market rates of interest. Moreover, because there has been no material change in the credit quality of the issuer or other events or circumstances that may cause a significant adverse impact on the fair value of these securities, and management does not intend to sell these securities and it is unlikely that the Company will be required to sell these securities before recovery of their amortized cost basis, which may be maturity, the Company does not consider the unrealized losses to be OTTI at March 31, 2011. For comparison, at December 31, 2010, the Company had four (all less than 12 months) U.S. Government Agency securities with unrealized losses of $109, 90 (82 less than 12 months, eight greater than 12 months) obligations of state and political subdivisions with unrealized losses of $2,013, four ( all less than 12 months)mortgage-backed securities with unrealized losses of $97, two (both greater than 12 months) corporate debt securities with unrealized losses of $655, and six ( all greater than 12 months) common equity securities with unrealized losses of $164. An other than temporary impairment of $84 was recognized for the quarter ended March 31, 2011. The impairment was the result of writing down a common equity security. The write-down was determined based on public market prices. In reaching the determination to record the impairment, management reviewed the facts and circumstances available surrounding the security, including the duration and amount of the unrealized loss, the financial condition of the issuer and the prospects for a change in market value within a reasonable period of time. Based on its assessment, management determined that the impairment was other-than-temporary and that a charge to operating results was appropriate for the security.The charge was recognized based entirely on the assessment of the credit quality deterioration of the underlying company. None of the corporate debt securities are private label trust preferred issuances.Rather, this portfolio contains corporate bond issuances in large, national financial institutions. Management evaluates securities for OTTI at least on a quarterly basis, and more frequently when economic or market conditions warrant such an evaluation.All of the investment securities classified as available-for-sale are evaluated for OTTI under the rules for accounting for certain investments in debt and equity securities. 11 PEOPLES FINANCIAL SERVICES CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share data) NOTE 3.INVESTMENT SECURITIES AVAILABLE-FOR-SALE (Continued) In determining OTTI under the rules for accounting for certain debt and equity securities, management considers many factors, including:(i) the length of time and the extent to which the fair value has been less than amortized cost, (ii) the financial condition and near-term prospects of the issuer, (iii) whether the market decline was affected by macroeconomic conditions, and (iv) whether the Company has the intent to sell the debt security or more likely than not will be required to sell the debt security before its anticipated recovery.The assessment of whether an OTTI decline exists involves a high degree of subjectivity and judgment and is based on information available to management at a point in time.An OTTI is deemed to have occurred if there has been an adverse change in the remaining expected future cash flows. NOTE 4.LOANS, NET The major classifications of loans outstanding, net of deferred loan origination fees and costs at March 31, 2011 and December 31, 2010 are summarized as follows. Net deferred loan costs were $533 at March 31, 2011, and $523 at December 31, 2010. March 31, 2011 December 31, 2010 Commercial $ $ Real estate: Commercial Residential Consumer Total $ $ 12 PEOPLES FINANCIAL SERVICES CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share data) NOTE 4.LOANS, NET (Continued) The changes in the allowance for loan losses account by major classification of loan for the three months ended March 31, 2011, is summarized as follows: March 31, 2011 Commercial Commercial real estate Residential real estate Consumer Unallocated Total Allowance for loan losses: Beginning Balance $ 51 $ Charge-offs ) ) (8
